Citation Nr: 1134133	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-13 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance, or based on being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The instant claim originated in September 2006, which appears to be shortly after left knee replacement surgery had been accomplished.  An examination for aid and attendance or housebound benefits accomplished at that time showed that appellant needed daily physical therapy and was restricted from driving until later in September.  At this time he reportedly needed the assistance of 1 person when ambulating or leaving the premises.  It was reported that daily skilled services were indicated.

A subsequent examination was accomplished in February 2007.  At that time it was noted that the appellant had arrived unaccompanied by service organization van.  He reported that he was going to have left knee surgery in "a couple of days."  He could walk with the assistance of a cane, could cook, feed himself, and in general protect himself from the hazards and dangers incident to his daily environment.  There were no restrictions of the spine noted.  It was reported that daily skilled services were not indicated.

In December 2007, an undated VA examination for aid and attendance or housebound benefits was received.  The Veteran complained or chronic left leg pain from a "failed' left total knee replacement.  Examination was said to reveal, among other findings, spinal stenosis with left leg radiculopathy.  A positive straight leg test was reported.  There was said to be marked limitation of motion.  No other findings were reported, but it was opined that daily skilled health care services were indicated.  It is not clear what this opinion was based on given the paucity of the findings reported.  This is the first indication of spinal pathology with neurological findings involving the left leg.  Further development is needed in terms of current physical findings.

There is also a nursing discharge note dated in April 2008, indicating that the Veteran had been treated for a fall, and was being discharged to his home.  Records of treatment rendered are not on file.  Records of all treatment since February 2007 should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate the with the claims folder, all records of treatment rendered since February 2007, to include records of any left knee surgery conducted after the February 2007 aid and attendance examination.  Appellant should be requested to provide assistance in identifying the records as needed.  The claims folder should contain documentation of all attempts made to obtain records.

2.  After all pertinent records are obtained; schedule the appellant for VA examination(s) of all disabilities for determining the need for regular aid and attendance or housebound benefits.  The claims folder should be made available to the examiner(s) for review in conjunction with the examinations.  All limitations should be set forth, to include any spinal stenosis, radiation, or other pertinent pathology.  Restrictions of the extremities should be set forth, to include any findings of atrophy.  All pertinent findings should be set forth in detail and all necessary clinical findings should be conducted.  The appellant's ability to ambulate with or without aids should also be set out.

3.  Thereafter, readjudicate the claims.  To the extent the benefits sought are not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the claims folder should be returned to the Board if in order.  The Board intimates no opinion as to the ultimate outcome in this case, by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


